Citation Nr: 1614704	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  13-09 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Service connection for Raynaud's phenomenon as secondary to the service-connected reactive airway disease/asthma with bronchitis (respiratory disability).

2.  Service connection for obstructive sleep apnea.

3.  Service connection for tearing of tendons of the right foot and hemorrhage of the right abductor digiti minimi (right foot disorder) as secondary to the service-connected right knee chondromalacia patella (right knee disability) (also claimed as arthralgia and polychondritis).

4.  Entitlement to a total disability rating based in individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1978 to July 1988.  

This matter comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  In January 2016, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the electronic claims file on VBMS.

The issue of service connection for a right foot disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. At the January 2016 videoconference Board hearing, prior to the promulgation of a decision by the Board, the Veteran withdrew the substantive appeal as to the claims for service connection for Raynaud's phenomenon and obstructive sleep apnea.

2. For the entire period from September 28, 2008, the combined disability ratings for the service-connected disabilities meet the minimum combined rating criteria under 38 C.F.R. § 4.16(a)(3) (2015) for eligibility for a TDIU.

3. The Veteran is unable to maintain (follow) substantially gainful employment as a result of the service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for the withdrawal of a substantive appeal are met regarding the claim for service connection for Raynaud's phenomenon.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. The criteria for the withdrawal of a substantive appeal are met regarding the claim for service connection for obstructive sleep apnea.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3. Resolving reasonable doubt in favor of the Veteran, the criteria for a TDIU have been met for the period from September 28, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 3.400(o)(2), 4.15, 4.16, 4.18, 4.19 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Service Connection for Raynaud's Phenomenon
and Obstructive Sleep Apnea

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A veteran may withdraw a substantive appeal by telling the Board of the decision to withdraw on the record at a Board personal hearing.  38 C.F.R. § 20.204.  At the January 2016 Board personal hearing, prior to the promulgation of a decision by the Board, the Veteran informed the Board on the record that he wished to withdraw the claims for service connection for Raynaud's phenomenon and obstructive sleep apnea.  As the Veteran has withdrawn the appeal regarding these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues, and they must be dismissed.

Duties to Notify and Assist

The VCAA enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In this case, the Board is granting a TDIU, which constitutes a full grant of the benefit sought on appeal with respect to this claim.  As there remains no aspect of this claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    



TDIU

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 
5 Vet. App. 524, 529 (1993).  A threshold requirement, however, for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure or follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for a TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 
7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

Further, in Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion, although VA will weigh and consider any opinion that is part of the evidence as part of considering all evidence of record.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16(a).  The ultimate issue of whether a TDIU should be awarded is not a medical question, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000); Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Alternatively, entitlement to a TDIU is potentially an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R. 
§§ 3.1(p), 3.155(a) (2015); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 
38 C.F.R. § 3.1(r) (2015).

The Veteran contends that a TDIU is warranted because she is unemployable due to the service-connected disabilities.  Specifically, the Veteran asserted that she has been unemployed since 2008 due to the service-connected respiratory disability, the steroid medications she is taking for the respiratory disability, and right knee problems.  See, e.g., January 2016 Board hearing transcript; January 2010 VA Form 21-4138.  The record reflects that the Veteran stopped working on September 28, 2008, and that VA received the TDIU claim on May 21, 2009. 

The Board finds that the percentage ratings for the Veteran's service-connected disabilities meet the minimum combined rating criteria under 38 C.F.R. § 4.16(a) for eligibility for TDIU for the period from on September 28, 2008.  The Veteran is service connected for a sinusitis/rhinitis disability (rated at 50 percent from June 15, 2001), reactive airway disease/asthma with bronchitis (rated at 30 percent from February 1, 2008 to January 8, 2009, 60 percent from January 8, 2009 to February 1, 2010, and 30 percent from February 1, 2010), left elbow disability (rated at 10 percent from June 15, 2001), left knee chondromalacia patella (rated at 10 percent from May 21, 2009), right knee chondromalacia patella (rated at 10 percent from May 21, 2009), and right knee instability (rated at 10 percent from August 16, 2010).  Therefore, the Veteran meets the criteria under 38 C.F.R. § 4.16(a) (combined rating of 70 percent with one disability rated at 40 percent) for the entire period from September 28, 2008.  Based on the above, application of a TDIU under 38 C.F.R. § 4.16(a) is appropriate for the entire period from September 28, 2008, so long as the severity of the Veteran's disabilities render her unable to obtain or maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

After a review of all the lay and medical evidence, the Board finds that the evidence is in equipoise as to whether, for the entire rating period from September 28, 2008, the service-connected disabilities have rendered the Veteran unable to maintain (follow) substantially gainful employment.  The Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities preclude the type of employment for which she is trained and for which she has experience.  

Evidence weighing in favor of a finding of unemployability includes the Veteran's statements that she is unemployable due to the service-connected disabilities.  See, e.g., January 2016 Board hearing transcript; January 2010 VA Form 21-4138.  In a July 2009 statement, J.D. (the Veteran's former supervisor) wrote that the Veteran was employed as a controller from November 2004 to September 2008, and that her work duties required her to sit for long periods of time, stand, and occasionally lift and carry boxes of paper records.  J.D. explained that, at the beginning of her tenure, the Veteran had medical problems, including sinus infections and bouts of asthma and shortness of breath, which occasionally required missing work to go to doctor appointment.  However, the Veteran's health deteriorated, which required more time off work and, despite the Veteran's best efforts, the medications resulted in fatigue and other side effects, which caused the Veteran to frequently leave meetings abruptly at inconvenient times.  Moreover, because of her illness, the Veteran's work colleagues could not be around her because the Veteran could get sick due to decreased immunity from medications.  J.D. also stated that the Veteran fell off a set of stairs when her right knee buckled, which caused a relatively serious injury to her leg and foot, requiring more time off work.  J.D. indicated that, by the time the Veteran was laid off, she was taking 50 to 80 days off of work per year due to illness and doctor appointments; as a result, the company had to replace her.  Finally, J.D. provided a personal opinion, and through observation, that the Veteran is not able to work a full-time job and would have trouble with even a part-time job due her medical problems.  

A September 2010 VA knee examination report shows that the right knee disability results in functional impairment of  difficulty walking, standing, and sitting for any length of time, as well as inability to carry any weight.  In a May 2013 letter, 
Dr. K.S. opined that the Veteran is unable to work due to the service-connected disabilities.  In a September 2013 letter, Dr. G.S. opined that it is at least as likely as not that the service-connected medical conditions by themselves preclude the Veteran from any sort of full-time or part-time gainful employment, especially that she would likely miss five or more days of work per month.  In reaching this conclusion, Dr. G.S. reasoned that he had been treating the Veteran at the Seattle VA medical center and that she has been diagnosed and treated for a number of years for sinusitis, left elbow fracture residuals, reactive airway disease, chondromalacia patella of the right and left knee, and right knee instability.  
Dr. G.S. explained that, while the Veteran is diagnosed with other non-service-connected disorders, he provided the opinion based solely on the service-connected disabilities.  Dr. G.S. stated that the Veteran last worked in 2008 and that her employer let her go due to lost time from work due to the service-connected pulmonary disorder, bilateral knee disorders, and reactive airway disease.  Dr. G.S. further explained that the right knee disorder and the reactive way disease have worsened since 2008 and, therefore, the Veteran would not be able to hold a job, especially given that she is on a pharmacological regimen of steroid therapy that impacts her immune system and makes her more susceptible to respiratory infections. 

Evidence weighing against a finding of unemployability includes the July 2009 VA examiner's notation that the effect of the service-connected disabilities on the Veteran's usual occupation and daily activities was minimal; however, the July 

2009 VA examiner did not provide a rationale for this opinion or comment on the Veteran's reports of functional impairment of difficulty lifting objects, going up and down the stairs, missing days of work, and dyspnea upon walking any distance.  The May 2014 VA examiner opined that none of the service-connected disabilities impacted the Veteran's ability to work; however, the May 2014 did not provide a rationale for this opinion. 

Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that, given the Veteran's functional limitations with respect to prolonged standing, prolonged sitting, and lifting, as well as the Veteran's pharmacological regimen, the service-connected disabilities prevent the Veteran from performing the type of employment for which she is trained, including sedentary employment.  The test is not whether the Veteran would have been precluded from all types of employment but whether such employment was realistically within the physical and mental capabilities of the Veteran.  In this case, given the Veteran's education, work experience, and functional impairment as a result of the service-connected disabilities, the evidence is in relative equipoise as to whether there are jobs in the national economy that the Veteran could perform.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran is precluded from maintaining substantially gainful employment due to the service-connected disabilities; thus, the Board finds that a TDIU is warranted under 38 C.F.R. § 4.16(a) for the entire period from September 28, 2008.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

This Board decision constitutes a full grant of the benefit sought on appeal with respect to the claim for a TDIU.  While VA received the TDIU claim on May 21, 2009, the Board finds that September 28, 2008 is the date it became factually ascertainable that the Veteran is unemployable because she was terminated from her 

job on September 28, 2008, and this date is within the one-year period prior to the date of receipt of the TDIU claim on May 21, 2009.  Accordingly, the Board finds that September 28, 2008 is the earliest available effective date for a TDIU.  38 C.F.R. § 3.400(o)(2); Hurd, 13 Vet. App. 449; Dalton, 21 Vet. App. 23.  


ORDER

The appeal for service connection for Raynaud's phenomenon, having been withdrawn, is dismissed.

The appeal for service connection for obstructive sleep apnea, having been withdrawn, is dismissed.

A TDIU for the rating period from September 28, 2008 is granted. 


REMAND

Service Connection for a Right Foot Disorder

The Veteran contends that service connection is warranted because a right foot disorder is secondary to the service-connected right knee disability (instability).  Specifically, the Veteran asserted that in 2007 her knee gave out while she was walking down a set of stairs, which caused her to fall and hurt her foot.  The Veteran stated that she currently has right Achilles tendinosis as a result of the 2007 fall.  See, e.g., January 2010 VA Form 21-4138; January 2016 Board hearing transcript.  

A May 2007 Pro Sports Imaging Northwest right foot and ankle magnetic resonance imaging (MRI) reports show a history of status-post fall with pain in the right foot.  The May 2007 private MRI reports noted severe strain of the abductor digiti minimi with large amount of dorsolateral subcutaneous edema and hemorrhage related to contusional injury from fall.  The May 2007 right foot and ankle MRI reports showed no tendon tears, acute ligament sprains, fractures, or bone contusions, but showed evidence of peroneus brevis tendinopathy with chronic changes of partial tearing at the tip of the lateral malleolus with no arthropathy.  A September 2007 VA treatment record shows that the Veteran reported that she was walking down the stairs and felt a pop and had pain and swelling of the foot.  The September 2007 VA clinician assessed right abductor digiti minimi strain with partial tear.  A December 2009 VA treatment record shows a notation of pain from multiple etiologies including recurrent Achilles tendonitis. 

The Veteran underwent a VA examination of the right foot in May 2014 where she reported onset of symptoms in 1986 when she sustained a fall and injured the right foot; however, it appears that the 1986 date is a typographical error because the Veteran has consistently reported throughout the appeal period that she sustained a fall in 2007.  The May 2014 VA examiner diagnosed degenerative joint disease (DJD) of the right foot and opined that it is less likely than not that the right foot DJD is proximately due to or the result of the service-connected right knee disability.  In reaching this conclusion, the May 2014 VA examiner reasoned that the 2007 injury has completely resolved and that there is an incidental x-ray finding of small dorsal osteophyte on the first metatarsal which allows for a diagnosis of mild right foot DJD.  The May 2014 VA examiner explained that there is no residual evidence of tendon injury or injury to the abductor digiti minimi; however, the May 2014 VA examiner did not provide an opinion with respect to whether the right knee disability aggravated (permanently worsened in severity beyond a normal progression) the right foot disability, to include right foot DJD.  Accordingly, the Board finds that a new VA examination with opinion is required to help determine the etiology of any current right foot disorder, to include right foot tendonitis or tendinosis, if present.  

Moreover, during the January 2016 Board hearing, the Veteran indicated that she was submitting medical evidence from Dr. J.H. showing that she has right Achilles tendinosis; however, it does not appear that such evidence was associated with the claims file.  Therefore, upon remand, the medical evidence from Dr. J.H. should be obtained and associated with the claims file. 

Accordingly, the issue of service connection for a right foot disorder is REMANDED for the following actions:

1. Schedule the appropriate VA examination to help determine the etiology of any current right foot disorder.  The relevant documents in the claims file should be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  All necessary testing should be conducted and all appropriate diagnoses rendered.  A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided.  Based upon a review of the record, including the Veteran's medical history and clinical findings, the VA examiner is requested to offer the following opinions:

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected right knee disability (instability) caused the Veteran's right foot disability?

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected right knee disability (instability) aggravated (that is, permanently worsened in severity beyond normal progression) the Veteran's right foot disability? 

In providing the opinions above, the examiner should assume that the Veteran's assertions with respect to the 2007 fall as a result of right knee instability are true.  The VA examiner should specifically comment on the Veteran's assertions that she has recurrent right Achilles tendinosis or tendonitis as a result of the fall caused by the service-connected right knee instability.  If it is the examiner's opinion that there is aggravation, the examiner should identify the baseline level of severity of the right foot disability prior to onset of worsening, or by the earliest medical evidence created at any time between onset of worsening and receipt of medical evidence establishing the current level of severity.

2. Thereafter, the AOJ should readjudicate the issue of service connection for a right foot disorder.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2015).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


